Title: [April 1776]
From: Adams, John
To: 



      
       Residences of Delegates in Philadelphia, April? 1776.
       
      
      
      
       Coll. Whipple lodges at Mrs.  in Walnut Street.
       Mr. Hancock, Messrs. Adams’s, Paine and Gerry at Mrs. Yards in 2d Street.
       Mr. Hopkins at 
       Mr. Sherman, Coll. Wolcott and Coll. Huntington at Mr. Duncans in 3d.
       Mr. Duane at the Collectors in Markett Street, next door to Coll. Reads.
       Gen. Livingston, Mr. De Hart in Second Street.
       Mr. Serjeant at Dr. Ewing’s.
       Mr. Moreton at 
       Mr. Wilson at 
       Mr. Johnson at 
       Mr. Alexander at 
       Mr. Goldsborough at 
       Mr. Tilghman at his Brothers.
       
       Coll. R. H. Lee at 
       Coll. F. L. Lee at the Corner opposite Mr. George Clymers.
       Mr. Wythe in Chesnutt Street.
       Coll. Harrison at Randolphs.
       Mr. Braxton at 
       Mr. Hewes, at, in 3d Street—lives alone.
       Mr. Rutledge at Mrs. Yards.
       Mr. Lynch at 
       Mr. Lynch Junr. at 
      
      
       
        
   
   This imperfect but interesting list, hitherto unpublished, was written in the final leaves of D/JA/25. JA evidently put down all the names at one sitting but left ample space for additional names and addresses to be supplied later. A comparison with the attendance records of members compiled by Burnett (Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:xli–lxvi) shows that, apart from the (doubtless inadvertent) omission of the Delaware delegation, JA’s list closely approximates the membership of Congress known from other evidence to have been present in late April. One could be more confident and precise about the date if the attendance records of certain members of the New York and South Carolina delegations were less obscure.


       
      
     